Title: To John Adams from Benjamin Stoddert, 3 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 3. August 1799.

You will have heard, before the rect. of this, of the return of the Genl. Greene—Capt. Perry, to Rhode Island.
This unfortunate circumstance arises from the necessity the Captain was under, of going into Port at the Havanna, to repair, damages he had sustained in a gale of Wind—& in port his Crew caught the Yellow Fever, by which he has lost upwards of 20 men, & had on his Arrival 37 Sick.
Measures have been taken to render all the assistance possible to the Crew—the sick are landed—the healthy also will be—The Ship will be unloaded, fumigated & the Ballast changed—
I have the honor to be / with the highest respect / & esteem Sir Yr. most / Obed. Sert.
Ben Stoddert